CAROL TOUSSAINT, Secretary Department of Local Affairs andDevelopment
Your predecessor asked me several questions concerning the term "outlot" as used in ch. 236, Stats.
The general purpose of ch. 23h, Stats., is to "regulate the subdivision of land." Sec. 236.01, Stats. A "subdivision" is defined as *Page 239 
a "division of a lot, parcel or tract of land . . . for the purpose of sale or of building development," and a "plat" is "u map of a subdivision." Sec. 236.02(5) and (8), Stats.
Section 236.02(4), Stats., defines "outlot" as follows:
      "An `outlot' is a parcel of land, other than a lot
or block, so designated on the plat." (Emphasis added.)
Under ch. 236, Stats., a "lot" is normally, if not invariably, the division of land which is intended for the purpose of sale or of building development. The term is repeatedly used throughout the chapter in that context, and in practice subdivisions normally consist principally of groupings of such parcels. While subdivision "lots" are often associated with certain other subdivision parcels not normally intended for sale or building development. Such as streets, alleys and other public ways, and parks, public grounds and easements, the latter parcels are normally required to be specifically so designated or identified on the plat. See secs. 236.02(10). 236.20(4), 236.29, and236.293, Stats.
Since the main purpose of the costly process of land subdivision is sale or building development, and since the principal attribute and purpose of a "lot" is as a parcel of land intended for sale or building development, and since an "outlot" is not a "lot," it would appear to follow that one attribute of an outlot is that it is not a parcel of land divided for the purpose of sale or building development.
Describing the word "outlot" in more positive terms, then, such a parcel appears intended for purposes other than or peripheral to the main purpose for which the subdivision is created. See 30A Words and Phrases, "Outlot." Since the obvious main purpose of any subdivision is sale or building development. "outlots" must be extra, remnant or special purpose parcels which, because of their physical nature, size or intended disposition, cannot or may not be utilized for that main purpose.
Your predecessor's specific questions now can be examined.
      1.   "Can a plat of all outlots be prepared, approved and recorded under the provisions of Chapter 236, for the purpose of sale?"
Based on the foregoing analysis of the terms "lot" and "outlot," as used in ch. 236, Stats., the answer to this question must be no. If the *Page 240 
division of land is made for the purpose of sale or building development, those parcels which are intended for sale or building development are and should be treated as lots, as that term is used in the balance of ch. 236, Stats. I am not aware of any reason for calling such parcels "outlots" other than to attempt to avoid the various requirements of that chapter which would otherwise be applicable to those parcels, as subdivision "lots." It would clearly be inconsistent with the intent and purpose of ch. 236, Stats., if a subdivider could circumvent those statutory requirements solely on the basis of a name difference rather than on the basis of some truly substantive difference.
      2.   "Can a plat of lots and outlots be prepared, approved and recorded under the provisions of Chapter 236 for the purpose of sale and/or building development'?"
It is not unusual for plats developed for the purpose of sale and/or building development, to include outlots such as those described in answer to question I above. However, as pointed out in response to that question, the nature and purpose of lots and outlots differ markedly and there must be some legitimate reason for designating a parcel as an "outlot" rather than as a "lot." Parcels developed for the purpose of sale or building development may not be arbitrarily designated as outlots.
      3.   "Can a plat of all outlots be prepared, approved and recorded under the provisions of Chapter 236 if the proposed outlots are not for the purpose of sale or building development?"
If a division of land is not undertaken for the purpose of sale or building development, no plat is required under ch. 236, Stats. However, generally speaking, any division of land may be surveyed and a plat thereof approved and recorded as required by that chapter. Sec. 236.03. Stats. Even if such land (division is not for the purpose of sale or building development, it will invariably have some other principal or central purpose. The land divisions serving such a central purpose may not properly be considered as outlots since they are, by their very nature, neither peripheral nor ancillary to the main purpose of the land division.
      4.   "If a plat of outlots or a plat of outlots and lots can be prepared, approved and recorded under the provisions of *Page 241 
Chapter 236, are the outlots subject to the layout provisions of ss. 236.16 and 236.20 (4) (d), Wis. Stats.?"
Since outlots are not lots, they are not subject to those layout requirements of secs. 236.16 and 236.20(4)(d), Stats., which apply only to lots. Thus, an outlot need not comply with the lot width and area requirements of sec. 236.16(1), Stats., and need not have access to a public or private street, which is otherwise required of lots, under sec. 236.20(4)(d), Stats.
      5.   "Should land subdivision plats having lots and outlots show separate numbering Systems for lots and outlots, or should the numbering be consecutive in each block without reference to lot or outlot. i.e., should 10 lots and 3 outlots in a block be numbered lots 1-10 and outlots 1-3, or as lots and outlots, lots 1-10 and outlots 11-13 [see ss.  236.20 (2) (d) and (e)]."
Section 236.20, Stats., provides in part:
"(2) The final plat shall show . . .
"* * *
      "(d) Blocks, if designated, shall be consecutively numbered, or lettered in alphabetical order. The blocks in numbered additions to subdivisions bearing the same name shall be numbered or lettered consecutively through the several additions.
"(e) All lots in each block consecutively numbered."
Although not specifically mentioned in sec. 236.20, Stats., the original plat should designate outlots as outlots and number them consecutively. 55 Op. Att'y Gen. 14, 16 (1966).
      6.   "Can outlots be used for building purposes, including outbuildings?"
I assume that this question refers to the unusual situation where, for some reason, the circumstances which required certain parcels to be designated as outlots no longer exist. The answer to your predecessor's question is yes, in such a case. if the outlots involved otherwise in fact comply with all the requirements of ch. 236. Stats., *Page 242 
including those relating to lots, and meet all other legal requirements which may be applicable.
BCL:JCM